Citation Nr: 1136674	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-00 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a disability manifested by right upper extremity radiculopathy.

2.  Entitlement to service connection for a disability manifested by left upper extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to service connection for right and left upper extremity radiculopathy.

The Veteran provided testimony before the undersigned at the RO in April 2011.  He was informed in a May 2011 letter that the Board was unable to produce a written transcript of the hearing.  He responded that same month that he did not wish to appear in a new hearing and wanted his case considered based on the evidence of record.  

In April 2011 the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).



FINDING OF FACT

A current disability manifested by right and left upper extremity radiculopathy, namely thoracic outlet syndrome, is a result of a disease or injury in active service.  



CONCLUSION OF LAW

The criteria for service connection for a disability manifested by right and left upper extremity radiculopathy, namely thoracic outlet syndrome, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that he began to experience numbness and pain in his shoulders, arms, and hands during service.  

Service treatment records document multiple complaints and treatment for these symptoms.  For example, in April 2005 he reported numbness in his arms and fingertips when he worked.  An EMG revealed mild bilateral carpal tunnel syndrome and a carpal tunnel release was performed on the left wrist in July 2005.  An August 2006 treatment record, shows he again reported bilateral hand pain and tingling and stated that the pain was relieved only for a few weeks following his left carpal tunnel release.  

In a September 2006 report of medical assessment he complained of pain and numbness in both arms from the shoulder down as well as upper and lower back pain.  During an October 2006 separation physical he reported pain, burning, and numbness in his arms, hands, and fingers and that his shoulders went numb when he raised his hands above his shoulders.  

The Veteran received a VA examination in April 2007 where he reported weakness, stiffness, and lack of endurance in both shoulders and arms.  He stated that his arms go numb if his elbows are lifted above his shoulders and that his pain travels down his arms.  Physical examination revealed normal range of motion of the shoulder and wrist and X-rays of the shoulder were normal.  

The peripheral nerve examination was also within normal limits.  No other neurologic testing, including EMG testing, was performed in addition to the physical examination.  The examiner diagnosed bilateral shoulder strain, in remission, but did not provide an etiology opinion regarding the Veteran's reported symptoms or diagnoses.  

The June 2007 rating decision granted service connection for carpal tunnel syndrome in both upper extremities.

In a May 2008 statement, the Veteran explained that his bilateral upper extremity symptoms began during service and had continued since.  

In April 2011 the Veteran submitted a private examination report, where he reportedly described the gradual onset of persistent tingling in his upper extremities.  He stated that when he raises his arms above his head, his hands would start to tingle.  

The assessment was thoracic outlet syndrome.  The physician stated that Doppler studies showed arterial compromise at the right thoracic outlet.  The examiner thought that the in-service repetitive work with his hands raised above his head probably contributed to his present symptoms.  

At the April 2011 hearing and in a May 2011 statement, the Veteran again asserted that his bilateral upper extremity symptoms began during service, were not relieved from the carpal tunnel release performed on his left wrist, and had continued and worsened since service.  

He said that he had reported pertinent complaints at the VA examination, but that these were not considered.  He stated that his private physician had performed nerve conduction tests and diagnosed thoracic outlet syndrome.  The physician had told him that this was causing the numbness and pain in his arms and was most likely due to his time in the military.  

Although the Veteran has made arguments as to why carpal tunnel syndrome should be service connected; that condition is already service connected.  The question is whether he has any additional disability of the upper extremities that was incurred in service.

The April 2011 private examination report shows that he has a current disability, thoracic outlet syndrome, in addition to carpal tunnel syndrome.  Hence, current additional disability is shown.

The service treatment records document complaints similar to those noted when the current assessment of thoracic outlet syndrome was made.  The Veteran's certificate of discharge from service shows that his primary specialty was aircraft hydraulic system craftsman, a position that is consistent with his reports of having to perform overhead work.  This evidence establishes the occurrence of an in-service injury or disease.

The Veteran has essentially reported a continuity of symptomatology and his reports are consistent with the findings at the time of his separation from service, and periodically since service.  In addition, the private physician has provided an opinion linking the current thoracic outlet syndrome to service.  The VA QTC examiner reported normal neurologic function, but did not conduct the testing that the private physician apparently relied upon.  Hence, the VA QTC examination is of less probative value.

The most probative evidence is in favor of a finding that the Veteran has current thoracic outlet syndrome that was incurred in service.  Service connection is; therefore, warranted for bilateral upper extremity disability.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a disability manifested by right upper extremity radiculopathy is granted.

Entitlement to service connection for a disability manifested by left upper extremity radiculopathy is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


